


EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”) made as of December 3, 2014, by and
between the Federal Agricultural Mortgage Corporation, a federally-chartered
instrumentality of the United States with its principal place of business at
1999 K Street, N.W., Washington, D.C. (“Farmer Mac”) and Timothy L. Buzby (the
“Executive”).
WHEREAS, the Executive and Farmer Mac entered into an Employment Agreement dated
December 6, 2012 with a term that expires on December 6, 2014; and
WHEREAS, the Executive continues to desire to be employed by Farmer Mac and
Farmer Mac continues to desire to employ him; and
WHEREAS, Farmer Mac and the Executive have negotiated terms for such continued
employment.
NOW, THEREFORE, by this Agreement, Farmer Mac and the Executive agree as
follows:
1.Employment. Farmer Mac shall employ the Executive, and the Executive accepts
employment by Farmer Mac pursuant to this Agreement as of December 7, 2014 (the
“Effective Date”) upon the terms and conditions set forth in this Agreement.
2.    Term. The Executive’s employment pursuant to this Agreement shall commence
on the Effective Date and shall continue until April 7, 2016, unless sooner
terminated pursuant to Section 8 hereof (the “Initial Term”). After the
expiration of the Initial Term, the term of this Agreement may renew for
successive one-year periods upon a vote of the Board of Directors of Farmer Mac
(the “Board”) to effect such a renewal (each a “Renewal Term”)(the Initial Term
and any Renewal Terms being referred to collectively as the “Term” of the
Agreement); provided, however, that the Agreement shall not renew at the end of
the Initial Term or any Renewal Term unless the Board affirmatively votes to
renew the Agreement.
3.    Scope of Authority and Employment.
(a)    Scope of Authority. The Executive shall be employed as an executive
officer of Farmer Mac, with the initial title of President and Chief Executive
Officer. The Executive shall report directly to the Board. The Executive shall
be the senior-most officer of Farmer Mac and shall have responsibility for the
general supervision and management of all the business and affairs of Farmer
Mac, as set forth in the By-Laws of Farmer Mac, subject to the oversight of the
Board.
(b)    Full Time Employment. The Executive shall devote his best efforts and
substantially all his time and endeavor to his duties hereunder, and shall not
engage in any other gainful occupation without the prior written consent of the
Board; provided, however, that this provision shall not be construed to prevent
the Executive from personally, and for his own account or that of members of his
immediate family, investing








--------------------------------------------------------------------------------



or trading in real estate, stocks, bonds, securities, commodities, or other
forms of investment, so long as such investing or trading is not in conflict
with the best interests of Farmer Mac and does not adversely affect his job
performance.
(c)    Place of Employment. The Executive shall be employed to perform his
duties under this Agreement at the principal office location of Farmer Mac.
Notwithstanding this, it is expected that the Executive shall be required to
travel a reasonable amount of time in the performance of his duties under this
Agreement.
4.    Compensation. Farmer Mac will pay to the Executive the following aggregate
compensation for all services rendered by the Executive under this Agreement:
(a)    Base Salary. The Executive will be paid base salary during the Term at an
annual rate of Six Hundred Forty-Three Thousand Seven Hundred Fifty Dollars
($643,750.00), less applicable withholding for taxes and similar items, (the
“Base Salary”) payable in arrears on a bi-weekly, semi-monthly or monthly basis.
The Base Salary will be reviewed periodically by Farmer Mac and may be modified
in the sole discretion of the Board or the Compensation Committee of the Board;
provided, however, that the Executive’s Base Salary rate shall not be reduced by
more than ten percent (10%) in any year unless all or substantially all other
senior executives receive a reduction in base salary rate of more than ten
percent (10%) within the same twelve (12) month period.
(b)    Incentive Compensation. In addition to the Base Salary, the Executive
will be eligible to be paid an additional amount (the “Incentive Salary”) during
the Term in respect of work performed by the Executive during the preceding
calendar year, or portion thereof. The Incentive Salary target (the “Incentive
Salary Target”) each year shall be eighty percent (80%) of the Base Salary. The
Incentive Salary Target will be reviewed periodically by Farmer Mac and may be
modified in the sole discretion of the Board or the Compensation Committee of
the Board; provided, however, that the Executive’s Incentive Salary Target shall
not be reduced by more than ten percent (10%) in any year unless all or
substantially all other senior executives receive a reduction in incentive
salary target of more than ten percent (10%) within the same twelve (12) month
period. The Executive shall be covered by the Incentive Salary arrangement for
such calendar year applicable to senior executives of Farmer Mac generally, with
any Incentive Salary determined pursuant to this sentence payable when annual
incentives are paid to Farmer Mac executives generally with respect to such
calendar year and subject to the Executive’s continued employment through the
applicable date of payment; provided, however, that in no event shall the
Incentive Salary be paid later than the first payroll period following the first
Board meeting after Farmer Mac files its SEC Form 10-K in respect of the year in
which the Incentive Salary was earned.
(c)    Long Term Incentive Compensation. In addition to the foregoing, the
Executive shall be eligible to receive awards of long-term incentive
compensation from time to time during the Initial Term and any Renewal Terms.
The Executive shall be covered by the long-term incentive compensation
arrangements applicable to senior

2



--------------------------------------------------------------------------------



executives of Farmer Mac generally, and shall receive awards in a form, and
subject to such conditions, as determined by the Board or the Compensation
Committee in its sole discretion.
5.    Expenses. Farmer Mac shall reimburse the Executive for his actual
reasonable and necessary business expenses incurred in carrying out his duties
under this Agreement, in each case in accordance with Farmer Mac’s policies as
in effect from time-to-time and subject to the Executive’s compliance with the
terms of such policies. Reimbursement shall be made to the Executive in
accordance with Farmer Mac’s standard expense reimbursement protocol after
presentation to Farmer Mac of an itemized accounting and documentation of such
expenses in accordance with Farmer Mac’s expense reimbursement policies.
6.    Vacation. The Executive shall be entitled to five (5) weeks of paid
vacation per year in accordance with Farmer Mac policy.
7.    Employee Benefits. During the Term, the Executive shall be eligible for
all employee benefits regularly provided to senior executives of Farmer Mac and
the following other (or upgraded) benefits: an annual medical examination; paid
parking in the parking garage associated with Farmer Mac’s headquarters
building; life insurance in an amount approximately equal to the Executive’s
Base Salary; and disability benefits at least equal to statutory benefits in the
District of Columbia.
8.    Termination.
(a)    Events of Termination. The Executive’s employment may be terminated and
the employment relationship between the Executive and Farmer Mac may be severed
as set forth below:
(i)    Farmer Mac may terminate the employment of the Executive effective upon
notice to the Executive if the Executive dies or is incapacitated or disabled by
accident, sickness or otherwise so as to render him (in the opinion of an
independent medical consultant selected by the Board in its reasonable
discretion) mentally or physically incapable of performing the essential
functions required to be performed by him under the terms of this Agreement for
a period of at least ninety (90) consecutive days, or for ninety (90) days
(whether consecutive or not) during any six-month period.
(ii)    Farmer Mac may terminate the employment of Executive effective upon
notice to the Executive at any time for “cause.” For the purposes of this
subsection, “cause” shall mean only: (A) the Executive’s breach of an obligation
or representation under this Agreement or of any fiduciary duty to Farmer Mac,
including, without limitation, the duty to supervise, or any act of fraud or
misrepresentation or concealment to Farmer Mac or the Board; (B) the Executive’s
violation of or failure to adhere to (1) any Code of Conduct in effect from time
to time that is applicable to officers and/or employees of Farmer Mac generally
or (2) any written policy of Farmer Mac relating to business conduct or

3



--------------------------------------------------------------------------------



employment (including, without limitation, any policy relating to equal
employment opportunity, discrimination, or harassment); (C) the Executive
commits, is convicted of, or pleads guilty or nolo contendere to, any felony of
any kind or any misdemeanor or other conduct involving moral turpitude; (D) the
Executive’s violation of, or failure to abide by any law or regulation relating
to his employment with Farmer Mac (including, without limitation and for the
avoidance of doubt, any insider trading law) or otherwise applicable to him in
his capacity as an employee or officer of Farmer Mac; (E) conduct by the
Executive in connection with his employment hereunder that constitutes
dishonesty, misconduct or willful neglect; (F) the Executive’s use of illegal
drugs, abuse of other controlled substances, or working under the influence of
alcohol or other controlled substances; (G) any failure or refusal by the
Executive to perform his duties under this Agreement, if not remedied within
three (3) business days after Farmer Mac’s providing notice thereof; or (H) any
failure or refusal by the Executive to obey lawful directives from the Board or
its designee.
In addition, the Board may place the Executive on administrative leave at any
time. In such event, during the period the Executive is on administrative leave,
the Executive shall continue to receive the payments and benefits specified in
Sections 4 and 7 hereof.
(iii)    Farmer Mac may terminate the employment of the Executive without
“cause” at any time. For the avoidance of doubt, termination of the Executive’s
employment for any reason upon the end of the Term shall not be treated as a
termination without “cause” for purposes of this Agreement.
(iv)    Notwithstanding the provisions of Section 8(a)(iii) above, and without
incurring liability for any payments pursuant to Section 8(d) below, Farmer Mac
may terminate the employment of the Executive at any time after the passage by
the Board of a resolution authorizing the liquidation of Farmer Mac, provided,
however, that the following shall not be deemed to be a liquidation for purposes
of this Agreement: incorporation, organization or reorganization of a
corporation or other business entity which is substantially similar to Farmer
Mac and which uses substantially the same assets or equity as Farmer Mac. As
used herein, the term “reorganization” shall have the same meaning as in Section
368(a) of the Internal Revenue Code (“the Code”). In addition, notwithstanding
the provisions of subsection 8(a)(iii) above, and without incurring liability
for any payments pursuant to Section 8(d) below, Farmer Mac may terminate the
employment of the Executive at any time after a conservator or receiver is
appointed pursuant to Section 8.41 of the Farmer Mac charter (12 U.S.C.
§ 2279cc)
(b)    Payment of Accrued Compensation.
(i)    Upon termination of the Executive’s employment pursuant to preceding
subsection (a) or upon termination of the Executive’s employment upon

4



--------------------------------------------------------------------------------



expiration of the Term, the Executive (or his estate or heirs, as the case may
be) shall be entitled to receive all Base Salary, Incentive Salary, expense
reimbursements, vacation pay, and similar amounts accrued and unpaid as of the
date of termination, except that Incentive Salary shall not be paid upon
termination of the Executive’s employment pursuant to subsection (a)(ii) above
or upon the Executive’s resignation from employment for any reason other than
material breach of this Agreement in accordance with Section 8(e) below. With
respect to Incentive Salary, the term “accrued” means an amount equal to the
Executive’s annual Incentive Salary Target prorated for the number of days he
was employed by Farmer Mac during the year in which termination occurred. The
obligations of Farmer Mac under this subsection (b) shall survive any
termination of this Agreement.
(ii)    In the event of the Executive’s voluntary termination of employment
hereunder, other than pursuant to Section 8(e) below, Farmer Mac shall not be
obligated to make any further compensation payments to Executive beyond those
accrued prior to the effective date of such termination, and shall not be
required to pay any accrued Incentive Salary.
(c)    Disability Pay. Upon termination of the Executive’s employment pursuant
to subsection 8(a)(i), Farmer Mac shall, if Executive executes and does not
revoke a separation agreement, including a full release of claims in favor of
Farmer Mac and its affiliates, in form and substance acceptable to Farmer Mac
within thirty (30) days (or such longer period as required for a valid release
under applicable law) following such termination, continue to pay the Executive
(or his estate or heirs, as the case may be) for the shorter of (i) twelve (12)
months or (ii) the period ending when Executive ceases to receive or be eligible
for disability insurance payments, the difference between the Executive’s
current Base Salary and the amount of disability insurance payments received by
the Executive under insurance policies provided by Farmer Mac in accordance with
this Agreement.
(d)    Severance Pay. Upon termination of the Executive’s employment pursuant to
Section 8(a)(iii) during the Initial Term or any Renewal Term or if Farmer Mac
terminates the Executive’s employment upon or after expiration of the Term due
to Farmer Mac’s failure to renew the Term and not due to one of the reasons
listed in Section 8(a)(i) or (ii) above, subject to the Executive’s execution of
a separation agreement, including a full release of claims in favor of Farmer
Mac and its affiliates, in form and substance acceptable to Farmer Mac within
thirty (30) days (or such longer period as required for a valid release under
applicable law) following such termination and the Executive not revoking such
release, Farmer Mac shall, to the extent permitted by law and regulation, pay
the Executive in the next payroll period following the expiration of the
revocation period under the release but no later than sixty (60) days following
the date on which the Executive experiences a “separation from service” as
defined in Section 409A of the Code, an aggregate lump sum amount in cash equal
to the sum of (a) the Base Salary and (b) the Base Salary multiplied by the
Incentive Salary Target;

5



--------------------------------------------------------------------------------



provided, however, that if the period during which the Executive has discretion
to execute or revoke the general release of claims straddles two calendar years,
then Farmer Mac will make the severance payment in the second of such years,
regardless of which year the Executive actually delivers the executed general
release of claims to Farmer Mac, subject to the release agreement first becoming
effective. The Executive may not, directly or indirectly, designate the calendar
year of payment. The amount to be paid by Farmer Mac to the Executive under this
Section 8(d) will not be mitigated by any subsequent earnings by the Executive
from any other source. In addition, subject to the contingencies described
above, to the extent that Executive makes proper and timely coverage
continuation elections pursuant to the Consolidated Omnibus Reconciliation Act
of 1985, as amended (“COBRA”), and remains eligible for such coverage, Farmer
Mac will pay or reimburse Executive for COBRA medical, dental and vision
insurance continuation premiums for the Farmer Mac group medical, dental and
vision insurance coverage that Executive had as of the date of termination until
the earlier of (i) the date that is one (1) year from the date of termination of
employment or (ii) the date that he becomes eligible for medical insurance
coverage through another employer (but only to the extent that Farmer Mac
continues to offer such plans and programs to similarly situated active
employees of Farmer Mac). In addition, during the same time period, Farmer Mac
shall permit Executive to continue to participate in all Farmer Mac-sponsored
life, accidental death and disability insurance benefit plans or programs in
which Executive was participating at the time of termination, to the extent such
post-termination participation is permitted by the terms of such plans and
programs and applicable law, at Farmer Mac’s cost (but only to the extent that
Farmer Mac continues to offer such plans and programs to similarly situated
active employees of Farmer Mac). If this commitment to provide benefits
continuation raises any compliance issues or impositions of penalties under any
non-discrimination rules that have been issued or are issued in the future
pursuant to the Patient Protection and Affordable Care Act (PPACA) or is treated
as discriminatory under Section 105(h) of the Code, Farmer Mac may modify this
obligation in any manner it deems necessary or advisable, in its sole
discretion, including declining to provide continued participation, so that it
complies with the terms of those non-discrimination rules. The amount to be paid
by Farmer Mac to the Executive under this Section 8(d) is in lieu of any and all
other severance payments otherwise available to the Executive and Executive
shall not be entitled to any severance payments under any other Farmer Mac
contract, policy or plan. The Executive acknowledges and agrees that he shall no
longer participate in Farmer Mac’s Executive Officer Severance Plan upon the
execution of this Agreement and the Participation Agreement previously entered
into by the Executive in connection with such Severance Plan is hereby
superseded by this Agreement and rendered of no further force or effect. If the
Executive is found by any tribunal to be entitled to severance payments from any
other source, the amount of such severance payments shall be subtracted from the
amount due under this Section 8(d) and the Executive shall refund to Farmer Mac
any excess already received by him.
(e)    Constructive Termination. The Executive may, at his option, terminate his
employment with Farmer Mac during the Initial Term or any Renewal Term if Farmer

6



--------------------------------------------------------------------------------



Mac materially breaches its obligations hereunder, the Executive so notifies
Farmer Mac of such breach and his intent to resign in writing within Ninety (90)
days after the breach occurs, and Farmer Mac does not remedy such breach within
ninety (90) days after receiving such notice. If the Executive resigns
immediately following Farmer Mac’s failure to remedy such a breach, the
Executive shall, subject to the Executive’s execution of a separation agreement,
including a full release of claims in favor of Farmer Mac and its affiliates, in
form and substance acceptable to Farmer Mac within thirty (30) days (or such
longer period as required for a valid release under applicable law) following
such termination and the Executive not revoking such release, and subject to the
terms of Section 8(d) above, have the right to receive the amount he would have
received if Farmer Mac had terminated his employment pursuant to the preceding
subsection 8(a)(iii); provided, however, that if Farmer Mac determines that it
could have terminated the Executive’s employment for “cause,” the Executive
shall have no right to receive any amounts described in Section 8(d).
9.    Notices. Any notice given under this Agreement will be sufficient if in
writing and either: (a) mailed postage prepaid by registered or certified mail,
return receipt requested; or (b) delivered by hand to, in the case of Farmer
Mac, 1999 K Street, N.W., Washington, D.C. 20006, attention Senior Vice
President – General Counsel or, in the case of the Executive, at his address
identified in the payroll records of Farmer Mac (or to such other addresses as
may be from time to time designated by notice from the recipient party to the
other). Any such notice will be effective upon actual receipt or refusal
thereof.
10.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by, interpreted and
enforced in accordance with the laws of the District of Columbia.
(b)    Waiver. The waiver by any party of a breach of any provision of this
Agreement shall not operate as a waiver of any other breach of any provision of
this Agreement by any party.
(c)    Entire Agreement. This Agreement sets forth the entire understanding of
the parties concerning the subject matter hereof and supersedes all prior
agreements between the parties regarding the subject matter hereof, and may not
be changed or modified except by a written instrument duly executed by or on
behalf of the parties hereto.
(d)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective, successors, heirs,
personal representatives and assigns. This subsection is not to be construed to
permit the Executive to assign his obligation to perform the duties of his
employment hereunder. This subsection permits Farmer Mac the right to assign
this Agreement to a successor entity.

7



--------------------------------------------------------------------------------



(e)    Severability. If any term, condition, or provision of this Agreement or
the application thereof to any party or circumstances shall, at any time or to
any extent be invalid or unenforceable, the remainder of this Agreement, or the
application of such term, condition or provision to parties or circumstances
other than those to which it is held invalid or unenforceable, shall not be
affected thereby, and each term, condition and provision of their Agreement
shall be valid and enforceable to the fullest extent permitted by law.
(f)    Tax Withholding. All payments here under shall be subject to all
applicable tax withholdings and other authorized deductions.
(g)    Survival. The termination of the Executive’s employment by Farmer Mac for
any reason shall not relieve the Executive of any obligations to Farmer Mac
under Sections 11 through 15 of this Agreement, all of which shall survive the
termination of such employment.
11.    Agreement Not to Compete with Farmer Mac. Notwithstanding anything in
this Agreement to the contrary, in the event of the termination of the
Executive’s employment for any reason, for a period of one (1) year thereafter,
the Executive shall not, within the United States of America, without the prior
written consent of Farmer Mac, directly or indirectly, engage in any business or
activity, whether as principal, agent, officer, director, partner, employee,
independent contractor, consultant, stockholder or otherwise, alone or in
association with any other person, firm, corporation or other business
organization, that directly or indirectly competes with any of the businesses of
Farmer Mac in any manner, including without limitation, the acquisition and
securitization of agricultural mortgage loans, rural utility loans, or USDA
“guaranteed portions” (hereinafter referred to as “Farmer Mac Qualified Loans”);
provided, however, that such prohibited activity shall not include the ownership
of up to 5% of the common stock in a public company. The provisions of this
Section 11 shall survive the termination of this Agreement and the termination
of the Executive’s employment hereunder and shall not be deemed to limit any
protection or remedy available to Farmer Mac pursuant to federal, District of
Columbia, state or local law.
12.    Agreement Not to Use Confidential or Proprietary Information. Farmer Mac
and the Executive both recognize that the Executive has access to and may
acquire, and may assist in developing, confidential and proprietary information
relating to the business and operations of Farmer Mac as a result of the
Executive’s employment or association with Farmer Mac. The Executive hereby
covenants and agrees that he will retain all “Confidential Information” (as
defined below) in trust for the sole benefit of Farmer Mac and its successors
and assigns. The Executive hereby covenants further that, in addition to his
fiduciary responsibilities as an officer not to disclose certain information of
or relating to Farmer Mac, he will not, at any time during or after the term of
this Agreement, without the prior written consent of Farmer Mac, directly or
indirectly communicate or divulge any such Confidential Information to any
person, firm, corporation or other business organization, or use any such
Confidential Information for the Executive’s own account or benefit or for the
account or benefit of any other person, except as required in connection with
the performance of his services hereunder. The

8



--------------------------------------------------------------------------------



term “Confidential Information” shall mean any trade secret, data or other
confidential or proprietary information related to the business and activities
of Farmer Mac. Notwithstanding the foregoing, Confidential Information shall not
include any information that is or becomes a part of the public domain or
generally available to the public (unless such availability occurs as a result
of any breach by the Executive of this Section 12), or becomes available to the
Executive on a non-confidential basis from a source (other than Farmer Mac) that
is not bound by a confidentiality agreement, that does not breach his or her
fiduciary responsibilities and that is not otherwise prohibited or restricted
from using or disclosing such information. The provisions of this Section 12
shall survive the termination of this Agreement and the termination of the
Executive’s employment hereunder and shall not be deemed to limit any protection
or remedy available to Farmer Mac pursuant to federal, District of Columbia,
state or local law.
13.    Agreement Not to Solicit Farmer Mac Employees. For a period of two (2)
years after the termination of the Executive’s employment hereunder for any
reason, the Executive shall not, directly or indirectly, without the prior
written consent of Farmer Mac, induce any employee of Farmer Mac who is a
“member of management” (as defined below) or is directly involved in the
acquisition and securitization of Farmer Mac Qualified Loans to engage in any
activity in which the Executive is prohibited from engaging in under this
Agreement, or to terminate such person’s employment with Farmer Mac. During the
same time period, the Executive shall not directly or indirectly, either
individually or as owner, agent, employee, consultant or otherwise, employ,
offer employment to, lure, entice away or assist others in recruiting or hiring
any person who is or was employed by Farmer Mac unless such person shall have
ceased to be employed by Farmer Mac for a period of at least six (6) months and
is not subject to any non-compete covenants substantially similar in nature to
those contained in Section 11 hereof. “Member of management” means the
President, any Executive Vice President, any Senior Vice President, any Vice
President or the Controller or Treasurer of Farmer Mac. The provisions of this
Section 13 shall survive the termination of this Agreement and the termination
of the Executive’s employment hereunder and shall not be deemed to limit any
protection or remedy available to Farmer Mac pursuant to federal, District of
Columbia, state or local law.
14.    Agreement Not to Disparage Farmer Mac. The Executive shall not, directly
or indirectly, make any statement (oral or written), or take any other action,
which is in any way disparaging to or tends to diminish the reputation of Farmer
Mac, its products, services, officers, directors or employees, whether past or
current.
15.    Recoupment. Amounts payable to the Executive under this Agreement shall
be subject to any recoupment or “clawback” policy as may implemented and
interpreted by Farmer Mac from time to time, including, but not limited to, any
recoupment or “clawback” policy that may be implemented by Farmer Mac to comply
with the Dodd-Frank Wall Street Reform and Consumer Protection Act, or any other
applicable law and regulation.





9



--------------------------------------------------------------------------------



The parties below hereby execute this Agreement as of the date first written
above.
Federal Agricultural Mortgage Corporation            EXECUTIVE




By: /s/ Lowell L. Junkins                        /s/ Timothy L. Buzby        
Chairman of the Board                        Timothy L. Buzby

10

